410 F.2d 399
Panagiotis KOTSOPOULOS, Plaintiff-Appellant-Appellee,v.ASTURIA SHIPPING CO., S. A., Hadjilias & Co., Ltd., and S/T MERCURY, her engines, etc., Defendants-Appellees-Appellants.Stavros REPOUSKOS, Plaintiff-Appellee,v.ASTURIA SHIPPING CO., S. A., Hadjilias & Co., Ltd., and S/T Mercury, her engines, etc., Defendants-Appellants.
Nos. 598-600.
Docket 33063.
Docket 33064.
Docket 33066.
United States Court of Appeals Second Circuit.
Argued May 20, 1969.
Decided May 22, 1969.

Paul C. Matthews, New York City, for plaintiff-appellant-appellee Kotsopoulos and plaintiff-appellee Repouskos.
Thomas J. Doyle, New York City (Cichanowicz & Callan, Victor S. Cichanowicz and Herbert J. Kaplow, New York City, on the brief), for defendants-appellees-appellants.
Before LUMBARD, Chief Judge, FEINBERG, Circuit Judge, and TIMBERS, District Judge.*
PER CURIAM:


1
We affirm the judgments of the District Court which awarded damages of $52,500 to Panagiotis Kotsopoulos and $20,000 to Stavros Repouskos, and also the order of the District Court which denied the motion for an order declining jurisdiction in both cases, 240 F. Supp. 124.



Notes:


*
 Sitting by designation